Citation Nr: 1453797	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A.

2.  Entitlement to an effective date earlier than December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to September 1958.  He died in October 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether a November 1960 rating decision that reduced a disability rating for schizophrenic reaction, undifferentiated type, contains a clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an effective date earlier than December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO granted an increased disability rating of 100 percent for service connected schizophrenic reaction, undifferentiated type, effective September 29, 2009.  

2.  The Veteran died in October 2010.  

3.  The appellant, who is the surviving spouse of the Veteran, filed a request for substitution in March 2011, within one year of the Veteran's death in October 2010.  

4.  The appellant's March 2011 statement, which was received within one year of notice of the March 2010 rating decision, expresses disagreement with the March 2010 rating decision establishing an effective date of September 29, 2009 for the award of a 100 percent disability rating for schizophrenic reaction, undifferentiated type.


CONCLUSION OF LAW

The criteria for the substitution of the appellant in place of the now-deceased Veteran in the appeal of a March 2010 rating decision establishing an effective date of September 29, 2009 for the award of a 100 percent disability rating for schizophrenic reaction, undifferentiated type, for accrued benefits purposes, have been met.  38 U.S.C. § 5121A (West 2002 & Supp. 2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Substitution under 38 U.S.C.A. § 5121A

The appellant, the Veteran's surviving spouse, seeks recognition as a substituting party in the appeal of a March 2010 rating decision.  The March 2010 decision established an effective date of September 29, 2009 for the award of a 100 percent disability rating for schizophrenic reaction, undifferentiated type.  The Veteran died in October 2010 without having entered a notice of disagreement with the March 2010 rating decision.  Through her attorney, in March 2011, the appellant requested to be substituted in the Veteran's claim that was adjudicated in the March 2010 rating decision.  The appellant also contends that the March 2011 expression of disagreement should be considered her own notice of disagreement with the March 2010 rating decision. 

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, § 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of 38 U.S. Code may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion.  

The law at 38 U.S.C. § 5121A further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted.  Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that § 5121A under Title 38 U.S.C., "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act."  

In this case, during his lifetime, the Veteran filed a claim for a disability rating in excess of 70 percent for his service-connected schizophrenic reaction, undifferentiated type.  In March 2010, the RO issued a rating decision establishing an effective date of September 29, 2009 for the award of a 100 percent disability rating for schizophrenic reaction, undifferentiated type.  The Veteran did not enter a notice of disagreement and died in March 2010.

In March 2011, VA received notice from the appellant that she was seeking substitution under 38 U.S.C. § 5121A.  In a January 2012 substitution determination that is on appeal, apparently applying the accrued benefits provisions of 38 U.S.C.A. § 5121 rather than 38 U.S.C.A. § 5121A, the RO determined that, while the appellant was the surviving spouse of the Veteran, she could not be substituted for the Veteran.  The RO stated that, at the time of death, "the Veteran did not have any claims pending in our office", as the Veteran had not filed a notice of disagreement with the March 2010 rating decision prior to his death, apparently reasoning that the March 2010 rating decision became final.  

The Board notes that the substitution law, 38 U.S.C.A. § 5121A, contains no requirement that a notice of disagreement be filed by a veteran prior to his or her death.  See 38 U.S.C.A. § 5121A.  Rather, 38 U.S.C.A. § 5121A requires only that "a claim for any benefit [. . .] is pending" at the time the motion for substitution is filed.  A pending claim is defined by regulation as a claim for which the appeals period has not yet expired.  38 C.F.R. §§ 3.156(a), 3.160(c) (2014).  Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim remains pending despite the death of the veteran if the appeals period has not yet lapsed.  Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  Moreover, VA has recently clarified its position by issuing its substitution rules.  In the final rule effective October 6, 2014, § 3.1010(g)(1)(i) states, "[a] claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  See 79 Fed. Reg. 52977-52985 (September 5, 2014).

In the present case, the appellant's motion for substitution was received in March 2011, within a year of the March 2010 rating decision.  Through her attorney, the appellant has entered a timely request to be substituted in the appellant's claim, for accrued benefits purposes, under 38 U.S.C.A. § 5121A.  The Board finds that all criteria under 38 U.S.C.A. § 5121A for the appellant to be substituted as the accrued benefits claimant in the Veteran's claim have been met.    

In conclusion, as the appellant filed the application for substitution less than one year after the Veteran's death and, while the March 2010 rating decision remained pending, the requirements for substitution under 38 U.S.C.A. § 5121A have been met.  


ORDER

The appellant is substituted for the Veteran in the matter of entitlement to an effective date earlier than December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type.


REMAND

As the appellant is being substituted in this case, she is capable of filing her own notice of disagreement with the March 2010 rating decision, and is not limited by the fact that the Veteran did not enter a notice of disagreement during his life following the March 2010 rating decision.  The appellant's March 2011 statement, which was received within one year of notice of the March 2010 rating decision, expresses disagreement with the March 2010 rating decision that established an effective date of December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type.  This statement constitutes a notice of disagreement with the March 2010 rating decision that established an effective date of December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type.  The RO has yet to issue a Statement of the Case (SOC) as to this matter; therefore, remand is required.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. §§ 20.201, 20.300 (2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the appellant with a statement of the case as to the issue of entitlement to an effective date prior to December 29, 2009 for a 100 percent disability rating for schizophrenic reaction, undifferentiated type.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


